DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 - 13, 15 - 35, and 37 are pending for examination.  Claims 1, 10, 12, and 16 are amended.  Claim 14 is canceled.
References were cited in previous office actions.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 – 5, 8, 10 – 16, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekis et al., (US PUB 2005/0021680 hereinafter Ekis) in view of Pope et al., (US PUB 2008/0065839 hereinafter Pope).

As to claim 1, Ekis teaches a data processing system comprising at least one processor (“processor” claim 23), and at least one memory (“memory” claim 23) including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to provide: 
an operating system providing an application programming interface (API) (“…operating system's generic user space socket library…” abstract, and para. 0019); 
an application supported by the operating system and operable to make calls directed to the API (“…”To begin, the user space application sends a request, as depicted by the user application network socket request 301, to user space socket library 302…” socket library is API, para. 0026); 
an intercept library configured to intercept calls before the call arrives at the API  (“…the interposed socket library is functionally configured to intercept the application program's calls…” para. 0020), the calls being made by the application to the API; and 
at least one handler function defining at least one action to be performed for each of a plurality of calls (“…The interposed socket library 202 then passes the formatted request to the IOCTL manager 206, which ensures formatting has occurred and handles delivering the request from the user program to the kernel program…” figure 1 and para. 0022), wherein each handler function of the at least one handler function is associated with a type of function of a plurality of different types of functions performable with respect to a socket in response to calls (“socket request” figure 1 and para. 0026), wherein the intercept library is configured to: 
on intercepting a call from the application directed to the API before the call arrives at the API (“…intercepting the transmitted requests at an interposed socket library that is located between a user application program and a user space socket library…” para. 0011) and specifying a first type of function of the plurality of different types of functions (“…code labeled with the same function name…” para. 0019) (i) determine that a respective handler function associated with the first type of function (“…For example, the IOCTL manager 206 may review the formatted request…” para. 022 – 0023) (ii) call the respective handler function to perform at least one action defined in the respective handler function (“…For example, the IOCTL manager 206 may review the formatted request 201, having an address, by using parameters passed to the function and building an IOCTL message packet that , and (iii) subsequent to calling the respective handler function associated with the function type of the intercepted call, forward the intercepted call to a socket library (“…The interposed socket library 202 then passes the formatted request to the IOCTL manager 206…” para. 0022); and 
on intercepting a subsequent call directed to the API and specifying a second type of function of the plurality of different types of functions and (ii) forward the subsequently intercepted call to the API at a user level (“…On the other hand, for those requests with no specified address, the, request may be passed to the user space socket library for further processing…” para. 0022). 
While Ekis would determine handling function based on code such as destination address. Ekis does not but Pope teaches
a code module and (i) determine that the code module does not include a respective handler function associated with the second type of function (“…The system call when invoked causes the operating system to execute algorithms which are specific to the file descriptor. Typically there exists within the operating system a descriptor table which contains a list of file descriptors and, for each descriptor, pointers to a set of functions that can be carried out for that descriptor…” para. 0037).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Ekis by adopt the teachings of Response to Non-Final Office ActionPope because Pope provides handler based on code module to determine how to route the calls (para. 0037). 

As to claim 2, Ekis modified by Pope teaches a data processing system as claimed in claim 1, Pope teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to provide a configuration data structure (“routing table that comprises one or more entries each indicating at least part of a route over a network to a respective destination…” para. 0018) that includes a plurality of specifications each defining a sequence of one or more calls having predefined characteristics and a corresponding action to be performed by the intercept library on a sequence of one or more calls having those predefined characteristics being identified by the intercept library (“…The socket library maintains a table 40, shown in FIG. 4, incorporating identifiers of file descriptors and their ownership…” para. 0064).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Ekis by adopt the teachings of Response to Non-Final Office ActionPope because Pope provides configuration data structure to comprise information how to route the calls (para. 0037). 

As to claim 3, Ekis modified by Pope teaches a data processing system as claimed in claim 2, Pope teaches wherein the configuration data structure is supplied by a user (“This table contains all external network routing rules for the computer system. The table is also associated with an API which enables entries in the table to be added or deleted. Because the route table is held in the OS a user-level stack…” para. 0072).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Ekis by 

As to claim 4, Ekis modified by Pope teaches a data processing system as claimed in claim 2, Pope teaches wherein the configuration data structure includes object code arranged to provide a plurality of functions and at least action defined in the configuration data structure use the functions defined in the object code (“receive updates when the route table changes …” para. 0072).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Ekis by adopt the teachings of Response to Non-Final Office ActionPope because Pope provides configuration data structure to comprise information how to route the calls (para. 0037). 

As to claim 5, Ekis modified by Pope teaches a data processing system as claimed in claim 4, Pope teaches wherein at least some of the actions defined in the configuration data structure are arranged to cause the intercept library to directly invoke functions of the object code (“…determines the type of syscall and looks it up in a further table….” para. 0074). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Ekis by adopt the teachings of Response to Non-Final Office ActionPope because Pope provides configuration data structure to comprise information how to route the calls (para. 0037). 

As to claim 8, Ekis modified by Pope teaches a data processing system as claimed in claim 1, Ekis teaches wherein one or more of the at least one handler function invoke routines of the intercept library in order to effect the corresponding action (“…the interposed socket library 202 determines that the request 201 is directed to the full TCP offload network adapter 218, the request 201 is formatted into a custom I/O control call (IOCTL) by interposed socket library 202.…” para. 0022).  

As to claim 10, Ekis modified by Pope teaches a data processing system as claimed in claim 1, Ekis teaches wherein the application programming interface is a socket library (“…socket library” para. 0019, 0022 - 0023).  

As to claim 11, Ekis modified by Pope teaches a data processing system as claimed in claim 1, Ekis teaches wherein the respective handler function is configured to perform an action with respect to the intercepted call in dependence upon parameters of the calls (“…For example, the IOCTL manager 206 may review the formatted request 201, having an address, by using parameters passed to the function and building an IOCTL message packet that contains the same parameters…” para. 0022);

As to claim 12, Ekis modified by Pope teaches a data processing system as claimed in claim 1, Ekis teaches wherein the respective least one handler function is configured to perform an action with respect to the intercepted calls in dependence upon one or more predefined characteristics comprising one or more of: a socket identifier; a network protocol type; a destination address; a port number; and a source address (“…For example, the IOCTL manager 206 may review the formatted request 201, having an address…” Para. 0022).  

As to claim 13, Ekis modified by Pope teaches a data processing system as claimed in claim 1, Pope teaches wherein the action to be performed for a call include one or more of: applying configuration options to a user level network stack; and applying tuning options to a socket in respect of which at least some of the intercepted calls were made (“receive updates when the route table changes …” para. 0072).  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Ekis by adopt the teachings of Response to Non-Final Office ActionPope because Pope provides configuration data structure to comprise information how to route the calls (para. 0037). 

As to claim 15, Ekis modified by Pope teaches a data processing system as claimed in claim 1, Ekis teaches wherein the intercept library is a shared object or dynamic linked library (“…an interposed socket library that is located between a user application program and a user space socket library...” figure 1 and para. 0011). {00754166.DOCX }00713757.DOCXPage 4Application No.: 16/248,535Attorney Docket: LVL5 2032-3  

As to claim 16, Ekis teaches a method of modifying how calls to an application programming interface operate, comprising: 
intercepting calls made from an application (“…the interposed socket library is functionally configured to intercept the application program's calls…” para. 0020) directed to the application programming interface (API) (“…”To begin, the user space application sends a request, as depicted by the user application network socket request 301, to user space socket library 302…” socket library is API, para. 0026), wherein at least one handler function defines at least one action to be performed {00821626.DOCX }4Appl. No. 16/248,535Attorney Docket No.Amendment dated September 23, 2021LVL5 2032-3Response to Non-Final Office Actionfor each of a plurality of calls (“…The interposed socket library 202 then passes the formatted request to the IOCTL manager 206, which ensures formatting has occurred and handles delivering the request from the user program to the kernel program…” figure 1 and para. 0022), each handler function of the at least one handler function being associated with a type of function of a plurality of different types of functions performable with respect to a socket in response to calls (“socket request” figure 1 and para. 0026); 
matching an intercepted call from the application directed to the API, before the call arrives at the API, with a call specifying a first type of function of the plurality of different types of functions (“…Since the application software files only contain the code for the application itself, the operating system also searches for code which supports the function calls that the application fails to provide. All the code must be dynamically gathered or loaded into the user memory space at the time the application is run so that when the code is executed every line of code that is needed to run the program is present in memory. When the operating system searches for a specific function, it scans every library file in every directory until the specific function is found. A list of directories to search is provided by an environment variable which is ; and 
in response to matching the intercepted call, (i) determining a respective handler function associated with the first type of function (“…For example, the IOCTL manager 206 may review the formatted request…” para. 022 – 0023), (ii) calling the respective handler function to perform at least one action defined in the respective handler function (“…For example, the IOCTL manager 206 may review the formatted request 201, having an address, by using parameters passed to the function and building an IOCTL message packet that contains the same parameters…” para. 0022 - 0023) and (iii) subsequent to calling the respective handler function associated with the function type of the intercepted call, forwarding the intercepted call to a socket library (“…The interposed socket library 202 then passes the formatted request to the IOCTL manager 206…” para. 0022); 
matching a subsequently intercepted call directed to the API with a call specifying a second type of function of the plurality of different types of functions; and in response to matching the subsequently intercepted call (ii) forwarding the subsequently intercepted call to the API at a user level (“…On the other hand, for those requests with no specified address, the, request may be passed to the user space socket library for further processing…” para. 0022). 
While Ekis would determine handling function based on code such as destination address. Ekis does not but Pope teaches
a code module and (i) determining that the code module does not include a respective handler function associated with the second type of function (“…The system call when invoked causes the operating system to execute algorithms which are specific to the file descriptor. Typically there exists within the operating system a descriptor table which contains a list of file descriptors and, for each descriptor, pointers to a set of functions that can be carried out for that descriptor…” para. 0037).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Ekis by adopt the teachings of Response to Non-Final Office ActionPope because Pope provides handler based on code module to determine how to route the calls (para. 0037). 

Claims 6 - 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekis in view of Pope, as applied to claim 2, and further in view of Sokolov (US PAT 6,823,504).

As to claim 6, Ekis modified by Pope teaches a data processing system as claimed in claim 2, Pope teaches wherein the configuration data structure is a code module that includes code of a particular programming language (“…routing table 615 held by the OS, together with a copy of that routing table 611 held locally by the interception layer 2a. The OS also has a table (or other data structure) 614 maintaining details of the allocation of all file descriptors in use in the system, as described above …” para. 0080).

Ekis and Pope do not but Sokolov teaches the intercept library includes an interpreter configured to interpret that programming language (“…The browser is programmed to intercept the JavaScript code and pass execution control to an interpreter engine implemented in Java…” abstract).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Ekis and Pope by adopt the teachings of Sokolov because Song would provide interpreter to translate calls/commands to be understandable in order to redirect to destination (abstract).

As to claim 7, Ekis modified by Pope and Sokolov teaches a data processing system as claimed in claim 6, Pope teaches wherein the code module includes the at least one handler function, wherein the configuration data structure includes object code arranged to provide a plurality of functions and at least some action defined in the configuration data structure use the functions defined in the object code, wherein one or more of the at least one handler function of the code module being arranged to invoke a function of the object code (“…routing table 615 held by the OS, together with a copy of that routing table 611 held locally by the interception 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Ekis by adopt the teachings of Response to Non-Final Office ActionPope because Pope provides handler based on code module to determine how to route the calls (para. 0037). 


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekis in view of Pope, as applied to claim 1, and further in view of Balinsky et al., (US PUB 2014/0165137 hereinafter Balinsky). 
Balinsky reference was cited in previous office action.

As to claim 9, Ekis modified by Pope teaches a data processing system as claimed in claim 1, Ekis and Pope do not but Balinsky teaches wherein the at least one action is performed in the context of the last call in the sequence (“…the very last system call(s) or the most convenient system call(s) whose context provides access to the latest document contents and/or metadata that occur before the action has the chance to occur are identified...” para. 0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ekis and Pope by adopting the teachings of Balinksy because Balinsky would wait until the last call to perform action to have complete information to provide appropriate action (para. 0018).

Allowable Subject Matter
Claims 17 – 35 are allowed. 

Response to Arguments
Applicant’s arguments, with respect to the rejections of claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ekis, Pope, Sokolov, and Balinsky.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Oved, (US PUB 2008/0240130), discloses a method of multicasting communication using socket API call (abstract and figures 1 – 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                             

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194